                                                             1   MELANIE MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: rex. garner@akerman.com
                                                             7   Attorneys for U.S. Bank, National Association,
                                                                 as Trustee for the Certificateholders of Banc of
                                                             8   America Funding 2008-FT1 Trust
                                                             9

                                                            10                                UNITED STATES DISTRICT COURT
                                                            11                                        DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13    U.S. BANK, N.A. AS TRUSTEE FOR THE                Case No.: 2:17-cv-00355-MMD-BNW
AKERMAN LLP




                                                                  CERTIFICATEHOLDERS OF BANC OF
                                                            14    AMERICA FUNDING 2008-FT1 TRUST,
                                                                  MORTGAGE PASS-THROUGH                             STIPULATION AND PROPOSED ORDER
                                                            15    CERTIFICATES, SERIES 2008-FT1                     DISMISSING CLAIMS AGAINST
                                                                                                                    RAINBOW VILLAS AND TERRA WEST
                                                            16                                  Plaintiff,
                                                            17    v.
                                                            18    LV REAL ESTATE STRATEGIC
                                                                  INVESTMENT GROUP, LLC SERIES 211, a
                                                            19    Nevada limited liability company; RAINBOW
                                                                  VILLAS CONDOMINIUM ASSOCIATION,
                                                            20    a Nevada non-profit corporation; and TERRA
                                                                  WEST COLLECTIONS GROUP, LLC d/b/a
                                                            21    Assessment Management Services, a Nevada
                                                                  limited-liability company,
                                                            22
                                                                                                Defendants.
                                                            23

                                                            24          Plaintiff U.S. Bank, N.A., As Trustee For The Certificateholders of Banc of America Funding

                                                            25   2008-FT1 Trust, Mortgage Pass-Through Certificates, Series 2008-FT1 (U.S. Bank) and defendants

                                                            26   Rainbow Villas Condominium Association (HOA), and Terra West Collections Group, LLC d/b/a

                                                            27   Assessment Management Services (AMS), through their undersigned counsel of record, stipulate as

                                                            28   follows:
                                                             1          1.      U.S. Bank's claims against HOA and AMS shall be dismissed, with prejudice, each side

                                                             2   to this stipulation to bear its own fees and costs associated with the dismissed claims.

                                                             3          2.      The HOA's motion for summary judgment (ECF No. 84) and AMS's motion for

                                                             4   summary judgment (ECF No. 83) are hereby withdrawn.

                                                             5          3.      This stipulation does not affect the remainder of the case between U.S. Bank and LV

                                                             6   Real Estate Strategic Investment Group.

                                                             7          4.      This stipulation does not affect the remainder of the HOA's claims against AMS and

                                                             8   LV Real Estate Strategic Investment Group.

                                                             9   DATED: November 8, 2019

                                                            10    AKERMAN LLP
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                   /s/ Rex D. Garner
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12    MELANIE D. MORGAN, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                                  Nevada Bar No. 8215
                                                            13    REX D. GARNER, ESQ.
AKERMAN LLP




                                                                  Nevada Bar No. 9401
                                                            14    1635 Village Center Circle, Suite 200
                                                                  Las Vegas, Nevada 89134
                                                            15    Attorneys for plaintiff U.S. Bank, N.A., As
                                                                  Trustee For The Certificateholders of Banc of
                                                            16
                                                                  America Funding 2008-FT1 Trust, Mortgage
                                                            17    Pass-Through Certificates, Series 2008-FT1

                                                            18    SPRINGEL & FINK, LLP                                  MCDONALD CARANO LLP
                                                            19     /s/ Adam H. Springel                                  /s/ Jason B. Sifers
                                                                  ADAM H. SPRINGEL, ESQ.                                GEORGE F. OGILVIE, III, ESQ.
                                                            20
                                                                  Nevada Bar No. 7187                                   Nevada Bar No. 3552
                                                            21    10655 Park Run Drive, Suite 275                       JASON B. SIFERS, ESQ
                                                                  Las Vegas, Nevada 89144                               Nevada Bar No. 14273
                                                            22    Attorneys for defendant Rainbow Villas                2300 W Sahara Ave., Ste. 1200
                                                                  Condominium Association                               Las Vegas, NV 89102
                                                            23                                                          Attorneys for defendant Terra West Collections
                                                            24                                                          Group

                                                            25
                                                                                                                ORDER
                                                            26
                                                                        IT IS SO ORDERED.
                                                            27
                                                                                                               UNITED STATES DISTRICT COURT JUDGE
                                                            28          November 12, 2019
                                                                 Dated:_______________________                 Case No.: 2:17-cv-00355-MMD-BNW
                                                                                                                    2
